DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, are rejected under 35 U.S.C. 101 because the claimed inventions lack patentable utility.  Under US patent practice, a use (utilized) claim without setting forth the steps involved in the process is an improper definition of a process, under 35 U.S.C.  See Ex parte Dunki, 153 USPQ 678 (Bd. App, 1967) and Clin. Products v. Brenner, 149 USPQ 475 (D.D.C., 1966).  Appropriate corrections are required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13, recite the limitation "is applied" in line 1 or 2.  There is insufficient antecedent basis for this limitation in claim 1. By amending the claims to depend from claim 2, the rejection would be overcome.
Claims 3, 16, recite 0.25 to 1.0 gm of the composition.  This is indefinite because it is relative to the amount/size of the composition, which is not specific and can be about any 
Claim 14, is not clear and confusing and therefore applicant fails to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon, J. Am. Aca. Dermatology (1983), vol. 8(2), pp. 177-81.
Dillon disclosed treating cellulitis by administering 0.5 gm of cephalexin twice daily. See the entire document, particularly col. 1, pp. 178, ¶ 2, lines 16-17.  The treatment performed favorably. Col. 2, pp. 17, ¶ 1, line 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillon, J. Am. Aca. Dermatology (1983), vol. 8(2), pp. 177-81.
Applicant claims a method of treating cellulitis by administering antibiotic. In preferred embodiments, the antibiotic is cephalexin, optionally administered with analgesic (e.g. ketoprofen) or with analgesic and anesthetic (e.g. lidocaine) and is applied topically, e.g. transdermal cream. Applicant claims amounts of the antibiotic, analgesic and anesthetic. In claims 13-15, applicant claims traditional treatment of skin infections.
Determination of the scope and content of the prior art (MPEP 2141.01 
Dillion disclosed as set forth above under anticipatory rejection.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant optionally administered cephalexin with analgesic (e.g. ketoprofen) or with analgesic and anesthetic (e.g. lidocaine) and is applied topically. Applicant claims amounts of the antibiotic, analgesic and anesthetic. In claims13-15, applicant claims traditional treatment of skin infections.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior art and the nature of the problem to be solved: 1) applicant wanted to treat cellulitis and the resultant pain and 2) to avoid the prior art.  
It is well-known in the art that cellulitis is a bacterial skin infection, the area of the infection is usually painful and is commonly treated with cephalexin. Wikipedia: https://en.wikipedia.org/wiki/cellulitis, visited 4/19/21. Anesthetic induced temporary loss of sensation or awareness, while analgesic blocks sensation of painful stimuli, Wikipedia, https://en.wikipedia.org/wiki/Anesthetic, visited 1/4/21.  Also, a topical anesthesia (topical cream) comprising ketoprofen and lidocaine is a well-known commercial product by Wedgewood Pharmacy, Swedesboro, NJ.
Therefore, one of ordinary skill who wanted treat cellulitis and the accompanying pain would have been motivated to do so with analgesic and/or anesthetic, particularly ketoprofen and lidocaine, at the time the invention was made. There is reasonable expectation of success because inventions are in the same field of endeavor. The motivation for doing so and claiming well-known routine treatment of skin infection is to avoid the prior art.  The motivation for selecting ketoprofen and lidocaine is because the combination is a well-known commercial topical anesthesia.
It is well-known in the art that in addition to being as effective as oral antibiotics, topical antibiotics have less systemic absorption and therefore less risk of adverse events. Topical therapy also reduces the risk of antimicrobial resistance compared with oral therapy, e.g. Kosar, CA Family Phys. (2017) vo. 63, pp. 65-618. Therefore, one of ordinary skill who wanted to treat cellulitis would have been motivated to use topical cream.
Establishing the amounts of antibiotic, analgesic and anesthetic is not patentable or significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955). The motivation is to optimize the variables. Pharmaceutical industries are required by government regulation to establish safe and effective dose and it takes no more than tradition technique to do so.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant treatment of skin infection according to conventional techniques is not beyond the ordinary skill of a Scientist/Physician. For example, see Ramakrishnan et al., Am. Family Phys. (2015) vol. 92(6), pp. 474-483.  Such is deemed invention of reason not of creativity, KSR, supra. Therefore, the instant invention is prima facie obvious from the prior arts. 
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."   See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted. Applicant must also file documents cited in the relevant ISR of applicable PCT application.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
April 20, 2021